Citation Nr: 0033608	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  99-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to June 
1951, August 1953 to February 1954, and from March 1971 to 
December 1976.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Reno, Nevada, which denied the veteran's claim 
seeking entitlement to an increased evaluation for a low back 
disability.

The veteran was afforded a personal hearing at the RO in 
September 1999.  


REMAND

The record reflects that the veteran was last examined for VA 
compensation purposes in March 1998.  Review of the 
examination report shows that the veteran was examined by an 
orthopedist.  In the course of the examination the veteran 
gave a history of having had a stroke three months earlier, 
and that prior to his stroke he was only able to walk about 
20 yards with a cane due to his service-connected back 
disorder.  He added that he would have episodes where he 
would have to literally crawl to the bathroom because of back 
and bilateral leg pain.  The examiner pointed out that the 
veteran was currently in a wheelchair due in part to his 
stroke and in part to his back.  The examiner also pointed 
out that examination was not very useful, in that the veteran 
was unable to get out of his wheelchair to stand.  As a 
result, physical examination was "cut short."  X-ray 
examination was noted to show a marked loss of disk space at 
both "4-5 and 5-1" and secondary massive osteoarthritis 
which had ultimately fused L-4 to L-5 and L5 to S-1.  The 
reported fusion was noted to have caused instability at "3-
4."  The examiner opined that the veteran had severe 
degenerative disk disease with nerve root compression in "4-
5 and 5-1" and then ultimately developed instability of "3-
4" with spinal stenosis at the present time.  

Review of the examination report is also shown to indicate 
that neither kyphosis nor scoliosis was shown.  However, the 
Board points out that neither range of motion nor objective 
evidence of pain on motion findings were reported.  Also, and 
of significance in this instance, neurological involvement 
was not shown to have been considered.  The Board is of the 
opinion that the veteran should be afforded contemporaneous 
and thorough VA examinations, to be conducted by an 
orthopedist and neurologist, in order to determine the 
current severity of his service-connected low back 
disability.  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).

In addition, review of the veteran's VA Form 9 dated in 
August 1999, shows that he indicated that he had been treated 
continuously for his back and that his condition had been 
worsening prior to his having incurred the above-mentioned 
stroke.  Additionally, the veteran noted that the evidentiary 
record did not seem to mention MRI [magnetic resonance 
imaging] testing which had been conducted at Valley Hospital.  
To this, the Board notes that the RO requested from Valley 
Hospital in September 1999 treatment records from 
approximately December 1997 to the present.  While medical 
records are shown to have been received from Valley Hospital, 
dated most recently in 1999, review of these records does not 
show that MRI test results are of record.  

Further review of the evidentiary record indicates that VA 
rehabilitation and physical therapy records, dated most 
recently in August 1999, have also been associated with the 
claims file.  Low back pain was diagnosed in August 1999.

As noted above, the veteran provided testimony at a hearing 
in September 1999.  It was indicated in the course of the 
hearing that while the veteran had suffered a stroke in 
December 1997, he had had difficulties with instability 
before that time.  The veteran stated that he would fall on 
occasion, and that he had problems walking.  It was further 
indicated that the veteran had undergone MRI testing in 1997 
at a private hospital.  The veteran's representative noted 
that these MRI records were not associated with the claims 
file.  The veteran also indicated that he had been afforded 
treatment by a private physician, Dr. Onyema, at Valley 
Hospital.  

In this instance, the Board finds that based upon the review 
of the above-discussed March 1998 VA orthopedic examination 
report, in which the examiner commented that, in part, the 
veteran was in a wheelchair due in part to both his stroke 
and back problems, contemporaneous medical examinations 
should be conducted in order that symptoms resulting 
exclusively from the veteran's service-connected low back 
disability can be distinguished from those symptoms resulting 
from his nonservice-connected stroke residuals, if possible.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all private treatment records 
associated with recent treatment received 
for his low back problems, to include 
treatment afforded by Valley Hospital 
Medical Center since February 1998.  The 
RO should specifically attempt to obtain 
the MRI report from Valley Hospital 
mentioned by the veteran as part of his 
August 1999 VA Form 9, as well as all 
treatment records associated with 
treatment afforded the veteran by Dr. 
Onyema.  All records obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should seek to obtain all VA 
treatment records, to include 
rehabilitation/physical therapy medical 
records, dated from August 1999 to the 
present. All records obtained should be 
associated with the veteran's claims 
folder.

3.  The veteran should be scheduled for a 
VA examination by an orthopedist in order 
to determine the nature and severity of 
his service-connected low back 
disability. The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  The veteran's 
low back should be examined for degrees 
of both active and passive range of 
motion and any limitation of function of 
the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the lumbosacral spine.  
Additionally, the examiner should be 
requested to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disabilities, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  A complete rational for any opinion 
expressed should be included in the 
examination report.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back orthopedic-
related symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, such 
as any identifiable residuals due to a 
stroke, which are attributable to his 
service-connected low back disability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

4.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the nature and severity of 
his service-connected low back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to an electromyogram and nerve 
conduction studies, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The examiner should opine as to whether 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased discs, with little intermittent 
relief, are shown to be manifested.

Additionally, the examiner should be 
requested to specifically list the 
veteran's current low back neurologic-
based symptoms, to the exclusion of age 
and the existence or degree of 
nonservice-connected disabilities, such 
as any identifiable residuals due to a 
stroke, which are attributable to his 
service-connected low back disability.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

5.  The RO should review the claims 
folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

6.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review, as appropriate.

The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran unless he 
is so notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


